Case 18-09108-RLM-11              Doc 483        Filed 05/13/19         EOD 05/13/19 09:07:22              Pg 1 of 6



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


In re:                                                              Chapter 11

USA GYMNASTICS, 1                                                   Case No. 18-09108-RLM-11

                   Debtor.


                  AGREED MOTION TO CONTINUE HEARING ON
               THE ADDITIONAL TORT CLAIMANTS COMMITTEE OF
         SEXUAL ABUSE SURVIVORS’ MOTION FOR AN ORDER PURSUANT TO
         BANKRUPTCY RULE 2004 DIRECTING PRODUCTION OF DOCUMENTS
         AND MATERIALS FROM THE UNITED STATES OLYMPIC COMMITTEE

         The Additional Tort Claimants Committee of Sexual Abuse Survivors (the “Sexual

Abuse Survivors’ Committee”), appointed in this case under chapter 11 of Title 11 of the United

States Code (the “Bankruptcy Code”), hereby submits this agreed motion for entry of an order

continuing the hearing on The Additional Tort Claimants Committee of Sexual Abuse Survivors’

Motion for an Order Pursuant to Bankruptcy Rule 2004 Directing Production of Documents and

Materials from the United States Olympic Committee (the “2004 Exam Motion”) [Doc 433] on

the following grounds:

         1.       On April 26, 2019, the Sexual Abuse Survivors’ Committee filed the 2004 Exam

Motion requesting entry of an order authorizing the Sexual Abuse Survivors’ Committee to issue

a subpoena (the “Subpoena”), pursuant to Rule 2004 of the Federal Rules of Bankruptcy

Procedure, to the United States Olympic Committee (the “USOC”) compelling the production of

the documents as set forth in the Subpoena.




1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11         Doc 483      Filed 05/13/19     EOD 05/13/19 09:07:22          Pg 2 of 6



       2.      The 2004 Exam Motion is currently set for hearing on May 15, 2019 at 1:30 p.m.

(prevailing Eastern time) and the objection deadline is no later than 9:00 a.m. (prevailing Eastern

time) on May 13, 2019. See Order Granting Motion to Shorten Notice on the Additional Tort

Claimants Committee of Sexual Abuse Survivors’ Motion for an Order Pursuant to Bankruptcy

Rule 2004 Directing Production of Documents and Materials from the United States Olympic

Committee [Doc 437].

       3.      Counsel for both the Sexual Abuse Survivors’ Committee and the USOC have

discussed the requested production and need additional time to confer whether an agreement can

be reached as to the requested production. Accordingly, the Sexual Abuse Survivors’ Committee

requests a continuance of the hearing on the 2004 Exam Motion to June 3, 2019 at 1:30 p.m.

(prevailing Eastern time) or to a date and time as reasonably soon thereafter that the Court can

reschedule the matter on its calendar. The Sexual Abuse Survivors’ Committee is also

contemporaneously filing herewith a motion to extend the objection deadline for the 2004 Exam

Motion to May 30, 2019.

       4.      James I. Stang, counsel for the Sexual Abuse Survivors’ Committee, has

discussed this motion and the motion to extend the objection deadline with Dianne F. Coffino,

counsel for the USOC, and she has no objections to the requested continuance or extension.

       WHEREFORE, the Sexual Abuse Survivors’ Committee respectfully requests entry of

an order, (i) continuing the hearing on the 2004 Exam Motion to June 3, 2019 at 1:30 p.m.

(prevailing Eastern time) or to a date and time as reasonably soon thereafter that the Court can

reschedule the matter on its calendar, and (ii) granting such other and further relief as this Court

deems just and proper under the circumstances.




                                                  2
Case 18-09108-RLM-11        Doc 483    Filed 05/13/19      EOD 05/13/19 09:07:22      Pg 3 of 6



                                            Respectfully submitted,
                                            PACHULSKI STANG ZIEHL & JONES LLP
Dated: May 13, 2019                         /s/ James I. Stang
                                            James I. Stang, Esq. (admitted pro hac vice)
                                            Ilan D. Scharf, Esq. (admitted pro hac vice)
                                            Joshua M. Fried, Esq.
                                            Steven W. Golden, Esq. (admitted pro hac vice)
                                            10100 Santa Monica Blvd., 13th Floor
                                            Los Angeles, CA 90067-4003
                                            Telephone: (310) 277-6910
                                            Facsimile: (310) 201-0760
                                            E-mail: jstang@pszjlaw.com
                                                     isharf@pszjlaw.com
                                                     jfried@pszjlaw.com
                                                     sgolden@pszjlaw.com
                                                   -and-
                                            RUBIN & LEVIN, P.C.
                                            /s/ Meredith R. Theisen
                                            Meredith R. Theisen, Esq.
                                            Deborah J. Caruso, Esq.
                                            135 N. Pennsylvania Street, Suite 1400
                                            Indianapolis, IN 46204
                                            Telephone: (317) 634-0300
                                            Facsimile: (317) 263-9411
                                            Email: dcaruso@rubin-levin.net
                                                   mtheisen@rubin-levin.net
                                            Counsel for the Sexual Abuse Survivors’ Committee

                               CERTIFICATE OF SERVICE

        I hereby certify that on May 13, 2019, a copy of the foregoing Agreed Motion to
Continue Hearing on the Additional Tort Claimants Committee of Sexual Abuse Survivors’
Motion for an Order Pursuant to Bankruptcy Rule 2004 Directing Production of Documents and
Materials from the United States Olympic Committee was filed electronically. Notice of this
filing will be sent to the following parties through the Court’s Electronic Case Filing System.
Parties may access this filing through the Court’s system.

Nancy D Adams ndadams@mintz.com
Steven Baldwin sbaldwin@psrb.com, rmatthews@psrb.com
Martin Beeler mbeeler@cov.com
Daniel D. Bobilya dan@b-blegal.com, sarah@b-blegal.com
Tonya J. Bond tbond@psrb.com, jscobee@psrb.com
Wendy D Brewer wbrewer@fmdlegal.com, cbellner@fmdlegal.com
Kenneth H. Brown kbrown@pszjlaw.com


                                               3
Case 18-09108-RLM-11     Doc 483    Filed 05/13/19   EOD 05/13/19 09:07:22    Pg 4 of 6



Charles D. Bullock cbullock@sbplclaw.com, lhaas@sbplclaw.com
George Calhoun george@ifrahlaw.com, Heather.Simpson@kennedyscmk.com
John Cannizzaro john.cannizzaro@icemiller.com, Thyrza.Skofield@icemiller.com
Deborah Caruso dcaruso@rubin-levin.net, dwright@rubin-levin.net;jkrichbaum@rubin-
levin.net;atty_dcaruso@bluestylus.com
Dianne Coffino dcoffino@cov.com
Alex Cunny acunny@manlystewart.com
Edward DeVries edward.devries@wilsonelser.com
Karen M Dixon kdixon@skarzynski.com
Laura A DuVall Laura.Duvall@usdoj.gov, Catherine.henderson@usdoj.gov
Jeffrey B. Fecht jfecht@rbelaw.com, rmcclintic@rbelaw.com
Sarah Lynn Fowler sarah.fowler@mbcblaw.com, deidre.gastenveld@mbcblaw.com
Eric D Freed efreed@cozen.com, mmerola@cozen.com
Cameron Getto cgetto@zacfirm.com
Steven W Golden sgolden@pszjlaw.com
Douglas Gooding dgooding@choate.com
Gregory Michael Gotwald ggotwald@psrb.com, scox@psrb.com
Manvir Singh Grewal mgrewal@4grewal.com
Susan N Gummow sgummow@fgppr.com, bcastillo@fgppr.com
Katherine Hance khance@goodwin.com
Jeffrey M. Hester jhester@hbkfirm.com, mhetser@hbkfirm.com
Samuel D. Hodson shodson@taftlaw.com, aolave@taftlaw.com
Jeffrey A Hokanson jeff.hokanson@icemiller.com, bgnotices@icemiller.com
John R. Humphrey jhumphrey@taftlaw.com, aolave@taftlaw.com
Cassandra Jones cjones@wwmlawyers.com, vhosek@wwmlawyers.com
Bruce L. Kamplain bkamplain@ncs-law.com, dhert@ncs-law.com;klong@ncs-law.com
Kevin P Kamraczewski kevin@kevinklaw.com
Ronald David Kent ronald.kent@dentons.com
Adam L. Kochenderfer akochenderfer@wolfsonbolton.com
Christopher Kozak ckozak@psrb.com
Carl N. Kunz ckunz@morrisjames.com, jdawson@morrisjames.com
Cynthia Lasher clasher@ncs-law.com, dcouch@ncs-law.com;dhert@ncs-law.com
Adam Le Berthon adam.leberthon@wilsonelser.com
Martha R. Lehman mlehman@salawus.com,
marthalehman87@gmail.com;pdidandeh@salawus.com;lengle@salawus.com
Michael M. Marick mmarick@skarzynski.com
Jonathan Marshall jmarshall@choate.com
Phillip Alan Martin pmartin@fmdlegal.com, cbellner@fmhd.com
John McDonald jmcdonald@briggs.com
Mathilda S. McGee-Tubb msmcgee-tubb@mintz.com
Harley K Means hkm@kgrlaw.com, kwhigham@kgrlaw.com;cjs@kgrlaw.com
Geoffrey M. Miller geoffrey.miller@dentons.com, ndil_ecf@dentons.com
Robert Millner robert.millner@dentons.com, ndil_ecf@dentons.com
James P Moloy jmoloy@boselaw.com,
dlingenfelter@boselaw.com;mwakefield@boselaw.com
Ronald J. Moore Ronald.Moore@usdoj.gov



                                          4
Case 18-09108-RLM-11      Doc 483    Filed 05/13/19    EOD 05/13/19 09:07:22      Pg 5 of 6



Whitney L Mosby wmosby@bgdlegal.com, fwolfe@bgdlegal.com
Joel H. Norton jnorton@rsslawoffices.com
Michael P. O'Neil moneil@taftlaw.com, aolave@taftlaw.com
Weston Erick Overturf wes.overturf@mbcblaw.com,
deidre.gastenveld@mbcblaw.com;ellen.sauter@mbcblaw.com
Dean Panos dpanos@jenner.com
Stephen Jay Peters speters@kgrlaw.com, acooper@kgrlaw.com
Ginny L. Peterson gpeterson@k-glaw.com, acoy@k-glaw.com
John Thomas Piggins pigginsj@millerjohnson.com, ecfpigginsj@millerjohnson.com
George Plews gplews@psrb.com
Amanda Koziura Quick amanda.quick@atg.in.gov,
Darlene.Greenley@atg.in.gov;Hunter.Schubert@atg.in.gov
Michael L. Ralph mralph@rsslawoffices.com
Abigail E. Rocap arocap@batescarey.com
Melissa M. Root mroot@jenner.com, wwilliams@jenner.com
James Pio Ruggeri jruggeri@goodwin.com
Syed Ali Saeed ali@sllawfirm.com, betty@sllawfirm.com
Ilan D Scharf ischarf@pszjlaw.com
Thomas C Scherer tscherer@bgdlegal.com, fwolfe@bgdlegal.com
David J. Schwab djschwab@rsslawoffices.com
Igor Shleypak ishleypak@fgppr.com, jfecteau@fgppr.com
Casey Ray Stafford cstafford@k-glaw.com, lsmith@k-glaw.com
James I. Stang jstang@pszjlaw.com
Catherine L. Steege csteege@jenner.com, mhinds@jenner.com;thooker@jenner.com
Laura B. Stephens lbstephens@mintz.com
Keith Teel kteel@cov.com
Meredith R. Theisen mtheisen@rubin-levin.net,
atty_mtheisen@bluestylus.com;mralph@rubin-levin.net
U.S. Trustee ustpregion10.in.ecf@usdoj.gov
Susan Walker susan.walker@dentons.com
Joshua D Weinberg jweinberg@goodwin.com
Mark R. Wenzel mwenzel@salawus.com, pdidandeh@salawus.com
Gabriella B. Zahn-Bielski gzahnbielski@cov.com

       I further certify that on May 13, 2019, a copy of the foregoing Agreed Motion to
Continue Hearing on the Additional Tort Claimants Committee of Sexual Abuse Survivors’
Motion for an Order Pursuant to Bankruptcy Rule 2004 Directing Production of Documents and
Materials from the United States Olympic Committee was served via electronic mail to the
following:
United States Olympic Committee: Chris McCleary at Chris.McCleary@usoc.org
The Alexander, a Dolce Hotel and Wyndham Hotel Group, LLC: Daniel M. Eliades at
daniel.eliades@klgates.com and David S. Catuogno at david.catuogno@klgates.com

                                                /s/ Meredith R. Theisen
                                                Meredith R. Theisen



                                            5
Case 18-09108-RLM-11                Doc 483         Filed 05/13/19          EOD 05/13/19 09:07:22   Pg 6 of 6



G:\WP80\GENLIT\USA Gymnastics-86756901\Drafts\motion continue hearing USOC 2004 exam motion.doc




                                                             6
